DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10 recites “a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller”. The function is described in (¶ 0018) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Claim 10 recites 
a controller application module orchestrator (CAMO)… for implementing: 
extending synchronization to the second type controller; 
transferring the backup AM to a memory of the second type controller,
and after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process.
The steps for the algorithms are described in (¶¶ 0034, 0044, 0046). The structure for performing the algorithms is described in [0012] by “The CAMO generally comprises a software engine” and in [0035] by “The CAMO may be stored in any memory in the process control system”.
Claim 10 recites
a controller application module orchestrator (CAMO)… for implementing: 
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller…
The structure is described in (¶ 0012) by “The CAMO generally comprises a software engine”. The Specification fails to provide sufficient steps for the above structure to perform the above algorithms. For examination purposes, the CAMO will be interpreted as the structure to perform the above algorithms.
Claim 15 recites “an emulation layer for emulating the first hardware architecture by performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller”. The function is described in (¶ 0019) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10-16, 18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 3 recites 
wherein the second type controller further comprises an emulation layer for emulating the first hardware architecture by performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller.
Claim 1, which claim 3 depends on, recites
…first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers…
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller, and the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture.
The original disclosure as filed does not provide support for the combination of claim 3 and claim 1. 
The limitation of claim 1 requires that the states and values from a primary AM are translated into a hardware architecture independent data format information, sent to the memory accessible by the second type controller, and translated from the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture. This means the states and values from a primary AM sent to the memory accessible by the second type controller will either be in a hardware architecture independent data format or an instruction set that is compatible with the second hardware architecture.
However, claim 3 requires that the states and values from a primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller. In one scenario, this would require that the data format compatible with the first type controller is an instruction set compatible with the second hardware architecture, which is not supported by the original disclosure as filed. In an alternative scenario, this would require that the hardware architecture independent data format and/or the second hardware architecture instruction set are data formats compatible with the first type controller, which is not supported by the original disclosure as filed. 
The Specification, discloses the above limitation of claim 1 in one embodiment [0018] and the above limitation of claim 3 in an alternative embodiment [0019]-[0020]. The combination of both these limitations is not disclosed. Therefore, claim 3, in view of claim 1, is new matter.  
Claim 15, the process control system that implements method of claim 3, is rejected on the same grounds as claim 3.

Claim 10 recites 
a controller application module orchestrator (CAMO)… for implementing: 
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller…
	This claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to provide sufficient steps for the above structure to perform the above algorithms. Additionally, since the original disclosure does not provide support for these limitations, it follows that these limitation are also new matter. Therefore, the claim is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. For examination purposes, the CAMO will be interpreted as the structure to perform the above algorithms.
	Claims 11-16, 18, and 20 do not cure the deficiencies of claim 10 and are rejected for their dependencies on claim 10. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-16, 18, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the state and data information from the primary AM" in Line 3.  It is unclear if “the state and data information” is the same as “the states and values” in claim 1. It is recommended that claim 3 instead recites "the states and values from the primary AM ". For examination purposes, claim 3 will be interpreted as "the states and values from the primary AM ". 
	
Claim 10 recites 
a controller application module orchestrator (CAMO)… for implementing: 
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller…
This limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification fails to provide sufficient steps for the above structure to perform the above algorithms. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 11-16, 18, and 20 do not cure the deficiencies of claim 10 and are rejected for their dependencies on claim 10. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 15 recites the limitation "the state and data information from the primary AM" in Line 6.  It is unclear if “the state and data information” is the same as “the states and values” in claim 10. It is recommended that claim 15 instead recites "the states and values from the primary AM ". For examination purposes, claim 15 will be interpreted as "the states and values from the primary AM ".

Claim 16 recites the limitation "the data processing or memory insufficiency" in Lines 2-3.  This limitation lacks antecedent basis. It is unclear if claim 16 was meant to depend on claim 12, which recites "a data processing or memory insufficiency". It is recommended that claim 16 instead recites "a data processing or memory insufficiency" or depends on claim 12. For examination purposes, claim 16 will be interpreted as "a data processing or memory insufficiency".

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2013/0212212 (“Addepalli”). 
	
Regarding claim 1, Mclaughlin1 teaches
	A method, comprising:
providing a process control system configured for running a process (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) comprising a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a plurality of redundancy networks for providing a plurality of controller pools (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106), and primary application modules (AMs) coupled to the plurality of controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process controller configuration is equivalent to the configuration for the original "Level 1" process controllers 205a-205b. ¶ 0058: The configuration in step 282 is used to load the controller 210b before it takes control from the controller 205a (controller configuration = AM)) by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. Also, the actuators 102b could alter a wide variety of characteristics in the process system), the method comprising:
transferring states and values from at least one of the primary AMs running on one of the first type controllers to a memory accessible by the second type controller to store a backup AM; (¶ 0060: The offline configuration (controller configuration = AM) (¶ 0057: names, addressing information, and I/0 configurations from the original process controllers 205a-205b can be maintained = states) is also loaded to the new second controller 210b at step 289. Run-time or other data (run-time data = values) is retrieved from the old first controller 205a, and stored to the new second controller 210b at step 290. ¶ 0036: controllers 106 contain memories 144 for storing data)
…translating the…values from the at least one of the primary AMs…before the switching…into an instruction set that is compatible with the second hardware architecture (¶ 0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
extending synchronization to the second type controller, and (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation)
switching to utilize the second type controller by deploying the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the controller 205b until the controller 210b takes control. ¶ 0062: migration occurs while maintaining control and operator view over the industrial process(es) being controlled).
McLaughlin1 does not teach the remaining limitations.
Addepalli teaches
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent format information, (Fig. 3, ¶¶ 0032, 0055: a universal programming module 247 on a first device (e.g., device A) collects context and state information from a local application 244 executing on the first device. The context and state information may be converted from a platform specific format for the local application into a generic format)
and wherein the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller, (¶ 0056: the context and state information may be transferred from the first device to the second device over the connection. Fig. 3, ¶¶ 0032, 0057: a context mobility agent 248 on a second device (e.g., assume the perspective of device B) receives remote context and remote state information from a first device (e.g., device A). Fig. 2, [0023], [0025]: the context mobility agent 248 on the second device (device B) is located in memory 240 of the second device (device B))
and before the switching the method further comprising the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture. (Fig. 3, ¶¶ 0032, 0057: a context mobility agent 248 on a second device (e.g., assume the perspective of device B) receives remote context and remote state information from a first device (e.g., device A). The remote context and remote state information may be converted from a generic format into a platform specific format for the local application 244 on the second device. The local application may be configured to execute according to the remote context and remote state information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Addepalli’s migration translation with McLaughlin1’s migration translation. Addepalli’s teachings allow application contexts to migrate from device to device while also abstracting application-specific context and state information irrespective of hardware and operating system platforms, thus providing a smooth context migration without execution interruption (Addepalli, ¶¶ 0028, 0029). This would address McLaughlin1’s difficulty with a device upgrade while an industrial process remains online when a new device is a different type from its predecessor (McLaughlin1, ¶ 0005). 

Regarding claim 7, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 8, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).

Regarding claim 17, McLaughlin1 further teaches
the plurality of controller pools comprising a first controller pool and a second controller pool are coupled to one another by a first redundancy network and a second redundancy network of the plurality of redundancy networks. (Fig. 2, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106).

Regarding claim 19, McLaughlin1 further teaches
the plurality of controller pools is extensible by adding additional controllers that have the second hardware architecture that is different from the first hardware architecture. (Fig. 2E, [0059]: Unlike "Level 1" process controllers 210a-210b are installed. [0056]: the portion of the migration process shown in FIG. 2B can be accomplished using a method 280 as shown in FIG. 2E. [0062]: The second step of the migration process shown in FIG. 2B can be repeated until all "Level 1" process controllers have been migrated. At the end of this migration, new "Level 1" process controllers have been installed and are operational). Repetition of the migration process, which means repetition of the installation of new controllers 210, means adding additional controllers that have the second hardware architecture that is different from the first hardware architecture to the plurality controller pools.
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

	Regarding claim 4, McLaughlin1 and Addepalli do not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1 and Addepalli’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), which would help McLaughlin1’s migration across devices with differing processor hardware during device upgrades (McLaughlin1, ¶ 0037), which are needed due to capacity available in new devices (McLaughlin1, ¶ 0004).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 5, McLaughlin1 does not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the first type controllers (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising at a second time after the first time determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1 and Addepalli’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (¶¶ 0004, 0005).

Regarding claim 6, McLaughlin1 does not teach the limitations.
	Bennah further teaches
	repairing or replacing at least one of the first type controllers to overcome the data processing or the memory insufficiency, restoring all controller functions the first type controllers (¶ 0035: the initial replacement blade server provides fewer resources than are specified as data processing resource requirements for the workload. ¶ 0049: failure of server A, then server A is repaired, returned to availability in the standby pool, and then placed back into service by replacing server C, which was the replacement for server A.), then idling the second type controller to transfer an entire controller workload back to the first type controllers. (¶ 0049: server A replaces server C, which was the replacement for server A. Server C is returned to the standby pool). If the initial replacement blade server for failover does not meet the data processing requirements for the workload of the failed active blade server (¶ 0035), then the data processing insufficiency would not be overcome. Then, it follows that repairing a failed active blade server and switching back to it addresses the data processing insufficiency caused by its failure. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1 and Addepalli’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (¶¶ 0004, 0005).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 1 above, and further in view of a second embodiment (“McLaughlin2”).
	
	Regarding claim 9, McLaughlin1 does not teach the limitations.
	McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415)) implements at least the extending synchronization (Fig. 8, ¶ 0073: wizard loads a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a. ¶ 0074: the C300 controller 425a is transitioned into the primary role by the wizard) and the switching. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1 and Addepalli’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039). 

Claim(s) 10, 13-15, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”).
 
Regarding claim 10, Mclaughlin1 teaches
A process control system configured for running a process, comprising (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) 
a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a plurality of redundancy network for providing a plurality of controller pools (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106),
 primary application modules (AMs) coupled to the plurality controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process controller configuration is equivalent to the configuration for the original "Level 1" process controllers 205a-205b. ¶ 0058: The configuration in step 282 is used to load the controller 210b before it takes control from the controller 205a (controller configuration = AM)) by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. Also, the actuators 102b could alter a wide variety of characteristics in the process system)
…translating…values received from at least one of the AMs running on one of the first type controllers…that has an instruction set compatible with the second type controller; (¶ 0060: Run-time or other data, which correspond to the configuration running on the old first controller 205a, is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
...
	extending synchronization to the second type controller; (¶ 0060: The new controller 210b communicates with the original controller 205a to ensure control can be transferred to the new controller 210b)
transferring the backup AM to a memory of the second type controller, and (¶ 0060: The offline configuration (controller configuration = AM) is also loaded to the new second controller 210b at step 289. ¶ 0036: controllers 106 contain memories 144 for storing data)
translating the…values from the at least one of the primary AMs…before the switching…into an instruction set that is compatible with the second hardware architecture. (¶ 0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the controller 205b until the controller 210b takes control. ¶ 0062: migration occurs while maintaining control and operator view over the industrial process(es) being controlled).
McLaughlin1 does not teach the translating device, translating states and values, or the CAMO.
McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network for implementing: (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415))
extending synchronization to the second type controller; (¶ 0074: the C300
controller 425a is transitioned into the primary role by the wizard)
transferring the backup AM to a memory of the second type controller, and (Fig. 8, ¶ 0073: wizard can further load a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a)
…switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039).
McLaughlin2 does not teach the translating device or translating states and values. 
Addepalli teaches
a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller; (Fig. 3, ¶ 0057: a context mobility agent 248 on a first device (e.g., assume the perspective of device B) receives remote context and remote state information from a second device (e.g., device A). The remote context and remote state information may be converted from a generic format into a platform specific format for the local application 244 on the first device. The local application may be configured to execute according to the remote context and remote state information)
a controller application module orchestrator (CAMO) coupled to the plant-wide network for implementing: (Fig. 6, [0045]: context mobility agent 248 comprises universal API 610 which converts context and state information between a platform specific format for the local application and a generic format)
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent format information, (Fig. 3, ¶¶ 0032, 0055: a universal programming module 247 on a first device (e.g., device A) collects context and state information from a local application 244 executing on the first device. The context and state information may be converted from a platform specific format for the local application into a generic format. Fig. 6, [0045]: universal API 610 converts context and state information between a platform specific format for the local application and a generic format)
and wherein the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller, (¶ 0056: the context and state information may be transferred from the first device to the second device over the connection. Fig. 3, ¶¶ 0032, 0057: a context mobility agent 248 on a second device (e.g., assume the perspective of device B) receives remote context and remote state information from a first device (e.g., device A). Fig. 2, [0023], [0025]: the context mobility agent 248 on the second device (device B) is located in memory 240 of the second device (device B))
and before the switching the method further comprising the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture. (Fig. 3, ¶¶ 0032, 0057: a context mobility agent 248 on a second device (e.g., assume the perspective of device B) receives remote context and remote state information from a first device (e.g., device A). The remote context and remote state information may be converted from a generic format into a platform specific format for the local application 244 on the second device. The local application may be configured to execute according to the remote context and remote state information).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Addepalli’s migration translation with McLaughlin1 and McLaughlin2’s migration translation. Addepalli’s teachings allow application contexts to migrate from device to device while also abstracting application-specific context and state information irrespective of hardware and operating system platforms, thus providing a smooth context migration without execution interruption (Addepalli, ¶¶ 0028, 0029). This would address McLaughlin’s difficulty with a device upgrade while an industrial process remains online when a new device is a different type from its predecessor (McLaughlin, ¶ 0005). 

Regarding claim 13, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 14, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).

Regarding claim 18, McLaughlin1 further teaches
the plurality of controller pools comprising a first controller pool and a second controller pool are coupled to one another by a first redundancy network and a second redundancy network of the plurality of redundancy networks. (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106).

Regarding claim 20, McLaughlin1 further teaches
the plurality of controller pools is extensible by adding additional controllers that have the second hardware architecture that is different from the first hardware architecture. (Fig. 2E, [0059]: Unlike "Level 1" process controllers 210a-210b are installed. [0056]: the portion of the migration process shown in FIG. 2B can be accomplished using a method 280 as shown in FIG. 2E. [0062]: The second step of the migration process shown in FIG. 2B can be repeated until all "Level 1" process controllers have been migrated. At the end of this migration, new "Level 1" process controllers have been installed and are operational). Repetition of the migration process, which means repetition of the installation of new controllers 210, means adding additional controllers that have the second hardware architecture that is different from the first hardware architecture to the controller pools.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 10 above, and further in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

	Regarding claim 11, McLaughlin1, McLaughlin2, and Addepalli do not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1, McLaughlin2, and Addepalli’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), which would help McLaughlin’s migration across devices with differing processor hardware during device upgrades (McLaughlin, ¶ 0037), which are needed due to capacity available in new devices (McLaughlin, ¶ 0004).
	
Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent Application Publication No. 2013/0212212 (“Addepalli”) as applied to claim 10 above, and further in view of view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 12, McLaughlin1, McLaughlin2, and Addepalli do not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the primary AMs (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising one of the first type controllers or the second type controller at a second time after the first time for determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency based on the first type controller)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (¶¶ 0004, 0005).

Regarding claim 16, McLaughlin1, McLaughlin2, and Addepalli do not teach the limitations.
	Bennah teaches
	at least one of the first type controllers is repaired or replaced to overcome the data processing or the memory insufficiency, to restore all controller functions of the first type controllers (¶ 0035: the initial replacement blade server provides fewer resources than are specified as data processing resource requirements for the workload. ¶ 0049: failure of server A, then server A is repaired, returned to availability in the standby pool, and then placed back into service by replacing server C, which was the replacement for server A.), then idling the second type controller to transfer an entire controller workload back to the first type controllers. (¶ 0049: server A replaces server C, which was the replacement for server A. Server C is returned to the standby pool). If the initial replacement blade server for failover does not meet the data processing requirements for the workload of the failed active blade server (¶ 0035), then the data processing insufficiency would not be overcome. Then, it follows that repairing a failed active blade server and switching back to it addresses the data processing insufficiency caused by its failure. 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (¶¶ 0004, 0005).

Allowable Subject Matter
Claims 3 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph for reciting new matter. Only the new matter is allowable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 3 and 15. Claim 15 is the process control system that implements the method of claim 3. Taking claim 3 as a representative claim, the closest prior art(s) of record to claim 3 is/are US Patent Application Publication No. 2016/0103431 (“Ganapathi”).

Regarding claim 3, Ganapathi teaches
the second type controller further comprises an emulation layer for emulating the first hardware architecture by performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller. (¶ 0062: emulation strategies running in a C300 controller (C300 controller = second type controller), where the emulation strategies link control strategies of the C300 controller to legacy HIWAY (HIWAY = first type controller) gateway (HG) points (points = states), preserving the point "footprint" (preserving footprint = remains in a compatible data format) on the legacy control system (legacy control system = primary AM) while the points are actually running on the advanced control system. ¶ 0061: can access process and control data (data = values) from both physical and emulated points without any apparent difference to the operator. ¶¶ 0043, 0062: K4LCN contains memory and channelizes communications to physical HIWAY devices and emulated HIWAY devices running on C300 controllers).
However, Ganapathi does not teach
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller, and the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture
while also ensuring that  
state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller.
Therefore, there is no motivation to combine Ganapathi with McLaughlin and Addeppalli to teach the limitations of claim 3.

Response to Arguments
Applicant’s arguments, see pg. 7, filed 04/13/2022, with respect to the objections of claims 1, 6, and 10 have been fully considered and are persuasive.  The objections of claims 1, 6, and 10 have been withdrawn. 

Applicant's arguments, see pg. 8-11, filed 04/13/2022, with respect to the 112(f) interpretations, have been fully considered but they are not persuasive. However, the 112(f) interpretations of claims 3 and 9 are withdrawn because they are methods. 
On pg. 8-10, Applicant argues:
“Applicants respectfully traverse and submit that Applicants, at least at paragraph [0019], clearly describe an alternative transfer mechanism can be to have a first hardware architecture (PowerQUICC or ARM) emulation layer provided on the second type controller (e.g., X86 hardware architecture) that emulates the first hardware architecture (e.g., having a PowerQUICC or ARM architecture), so the state and data information transferred from the primary AM received in a memory accessible by the second type controller remains in a data format compatible with the first type controller (e.g., PowerQUICC or the ARM) architecture. Further, Applicants, at least at paragraph [0012], describe that a disclosed controller application module orchestrator (CAMO) provides flexibility in the numerical relationship between controller platforms and AMs, which are software resources dynamically deployed to the controllers by the CAMO, such as in a ratio of 1:1, 1:N, N:N, where N > 1. The CAMO generally comprises a software engine and is thus distributed, with the primary responsibility to manage the deployment and mapping of AMs to the controller platforms. Further, Applicants, at least at paragraph [0018], describe that States and values are transferred from at least one of the primary AMs running on one of the first type controllers to a backup AM stored in a memory of the second type controller. This state and value transfer can further comprise translating the primary AM's current state and data information into a hardware architecture independent data format, so the transferring comprises sending the hardware architecture independent format state and data information to the second type controller, where the second type controller can then perform a second translation comprising translating the hardware architecture independent data format information into a data format compatible with the second hardware architecture. 
Based on above disclosure, Applicants submit the limitations recited in the claims are structural components without using the word "means" to perform a specific function such as the emulation layer provided on the second type controller (e.g., X86 hardware architecture) that emulates the first hardware architecture. Further, it is clearly understood the controller application module orchestrator (CAMO) generally comprises a software engine and is thus distributed, with the primary responsibility to manage the deployment and mapping of AMs to the controller platforms. Similarly, Applicants submit it is clearly understood "transferring" comprises sending the hardware architecture independent format state and data information to the second type controller, where the second type controller can then perform a second translation comprising translating the hardware architecture independent data format information into a data format compatible with the second hardware architecture.” 
The Examiner respectfully disagrees. Claims invoke 112(f) based on the claim language. The sections of the disclosure cited by the Applicant do not define any claim language terminology to have a sufficiently definite meaning as the name for the structure that performs the function.  Therefore, claims 10 and 15 are interpreted under 112(f).
On pg. 10-11, Applicant argues:
“In  DYFAN, LLC, Plaintiff-Appellant v. TARGET  CORPORATION, 
Defendant-Appellee, dated March 24, 2022: 
Unlike in the mechanical arts, the specific structure of software code and applications is partly defined by its function. Apple, 757 F.3d at 1298-99. In determining whether software limitations like those at issue here recite sufficient structure, we can look beyond the initial "code" or "ap- plication" term to the functional language to see if a person of ordinary skill would have understood the claim limitation as 
a whole to connote sufficiently definite structure. 
Reviewing the alleged means-plus-function limitation in full, the claim requires code configured to be implemented on a mobile device to display information via a display of the mobile device, receive information (including location- relevant information) via a wireless communications protocol, and display visual information based on the received location-relevant information after certain conditions are met. See J.A. 906 (Goldberg Dep. 140:23- 141:13). Dr. Goldberg testified that persons of ordinary skill in the art would have known of off-the-shelf code and 
applications for displaying any desired information. 
For all these reasons, we conclude that the "code"/"ap-plication" limitations are not written in means- plus-function format because they would have connoted sufficiently definite structure to persons of ordinary skill in 
the art. 
We conclude that Target did not satisfy this burden. Both Target and the district court suggest that "'system' may be a nonce word" used as a substitute for the word "means." The district court noted that it had, in other cases, found that "system" functioned as a "verbal construct that is not recognized as the name of structure." Claim Construction Order, 2020 WL 8617821, at *8 (citing Joao Control & Monitoring Sys., LLC v. Protect Am., Inc., No.1-14-cv-134-LY, 2015 WL 4937464, at *5 (W.D. Tex. Aug. 18, 2015)). We agree that, in a vacuum, the term "system" may well be a nonce term. But in this case, the claim language itself defines the "system" to include specified structure. The "system" Appl. No. 16/836,556 Page 11Response to Office Action dated 1/13/22limitation in the wherein clause derives antecedent basis from the "system" recited in the preamble, which the claim states comprises "a building" having "a first broadcast short-range communications unit," "a second broadcast short-range communications unit," "code" executed by at least one "mobile device," and "at least one server." '292 patent col. 39 1. 61-col. 421.18. Each of these limitations recited in the claims are structural components of the "system." 
As the district court found that "system" functioned as a "verbal construct that is not recognized as the name of structure and the term "system" may well be a nonce term, but in this case, the claim language itself defines the "system" to include specified structure. 
Similarly, Applicants submit the claimed features are functioned as a "verbal construct that may not be recognized as the name of structure, however the claim language itself defines the system to include the specified structure in claim 3, 9, 10 and 15. ” 
The Examiner respectfully disagrees. Examiner believes Applicant is trying to state that the “CAMO” of claim 10 and the “emulation layer” of claim 15 are each equivalent to the “system” of DYFAN, LLC, Plaintiff-Appellant v. TARGET  CORPORATION. The claim language defines the "system" to include specified structure because “The "system" limitation in the wherein clause derives antecedent basis from the "system" recited in the preamble, which the claim states comprises "a building"”. Based on the claim language of claims 10 and 15, the “CAMO” of claim 10 and the “emulation layer” of claim 15 do not comprise anything to give them structure. Therefore, claims 10 and 15 are interpreted under 112(f).

Applicant’s arguments, see pg. 11, filed 04/13/2022, with respect to the 112(d)  rejection of claim 15 has been fully considered and are persuasive.  The 112(d) rejection of claim 15 has been withdrawn. 

Applicant’s arguments, see pg. 11-12, filed 04/13/2022, with respect to the 112(b) rejections of claims 3 and 15 have been fully considered and are persuasive.  The previous 112(b) rejection of claim 15 is withdrawn. However, Applicant has not amended claim 3 to include the changes described in arguments. Therefore, the 112(b) rejection of claim 3 stands. Furthermore, amended claim 15 now contains the limitations of claim 3, and is rejected on the same grounds as claim 3. 

Applicant's arguments, see pg. 13-15, filed 04/13/2022, with respect to the 103 rejections of amended claims 1 and 10 (previously claim 2) have been fully considered but they are not persuasive. 
On pg. 13-14, Applicant argues:
“Firstly, Applicants submit the applied reference Mclaughlinl1 as relied upon in the Office Action does not teach or suggest the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture, as recited in amended claim 1. 
With respect to the amended claim, the Office Action relies upon paragraph [0060] of Mclaughlin1 and asserts that: 
Regarding claim 2, Mclaughlin1 further teaches 
translating the ... values from the at least one of the primary AMs ... before the switching ... into an instruction set that is compatible with the second hardware architecture. (  0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290). 
Applicants respectfully traverse and submit Mclaughlin1 at paragraph [0060] as relied upon in the Office action, describes that Run-time or other data is retrieved from the old first controller 205 a, translated if needed to be compatible with the new second controller 210 b, and stored to the new second controller 210 b at step 290. The new second controller 210 b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291. The following can be performed to allow the new second controller 210 b to take control of an industrial process. The new controller 210 b communicates with the original controller 205 a to ensure control can be transferred to the new controller 210b. 
It is evident from the above citations that Mclaughlin1 merely describes data is retrieved from the old first controller and translated if needed to be compatible with the new second controller. At most, Mclaughlin1 describes the new controller communicates with the original controller to ensure control can be transferred to the new controller. 
However, Mclaughlin1 as relied upon in the Office Action does not seem to teach or suggest the second type controller translating the hardware architecture independent data format information into an instruction set compatible with the second hardware architecture.”
This argument is moot because the previous Office Action did not state that  Mclaughlin1 teaches or suggests the second type controller translating the hardware architecture independent data format information into an instruction set compatible with the second hardware architecture.
On pg. 14-15, Applicant argues:
“Secondly, Applicants submit the applied reference Addepalli does not teach or suggest that wherein the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller. 
With respect to the amended claim, the Office Action relies upon paragraphs 0032, 0055 of Addepalli and asserts that: 
Regarding claim 2, ... 
Mclaughlinl does not teach the remaining limitations. 
Addepalli teaches translating the states and the values from the at least one of the primary AMs into a hardware architecture independent format information, (Fig. 3,  $ 0032, 0055: a universal programming module 247 on a first device (e.g., device A) collects context and state information from a local application 244 executing on the first device. The context and state information may be converted from a platform specific format for the local application into a generic format) 
and wherein the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller, ( 0056: the context and state information may be transferred from the first device to the second device over the connection) 
Applicants respectfully traverse and submit the applied reference Addepalli at paragraph [0055] as relied upon in the Office Action, describes that a universal programming module 247 on a first device (e.g., device A) collects context and state information (420 and 425) from a local application 244 executing on the first device, and provides the context and state information in step 715 to a context mobility agent 248 on the first device. Further, Addepalli at paragraph [0056] describes that once optionally approving the context and state information transfer from the first device to the second device in step 735 (e.g., user acceptance, security authentication, etc.), the context and state information may be transferred in step 740 from the first device to the second device over the connection (e.g., in response to trigger). 
Addepalli merely describes collecting context and state information from a location application executing on the first device and provide to context mobility agent. At most, Addepalli describes approving the context and state information transfer from the first device to the second device and transferred from the first device to the second device over the connection. 
However, Addepalli does not teach or suggest the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller.
Applicants disclose at least at paragraph [0018] of Applicants' specification that States and values are transferred from at least one of the primary AMs running on one of the first type controllers to a backup AM stored in a memory of the second type controller. This state and value transfer can further comprise translating the primary AM's current state and data information into a hardware architecture independent data format, so the transferring comprises sending the hardware architecture independent format state and data information to the second type controller, where the second type controller can then perform a second translation comprising translating the hardware architecture independent data format information into a data format compatible with the second hardware architecture. 
None of the applied reference teach or suggest the instant recitation and associated advantage.”
The Examiner respectfully disagrees. 
It is noted that Fig. 3, [0032], [0055], [0056], and [0057] of Addepalli were previously relied upon to teach the limitations of claim 2. In [0055], context and state information from a local application 244 executing on the first device are collected by a universal programming module 247 and provided to a context mobility agent 248 on the first device. The context and state information may be converted from a platform specific format for the local application into a generic format. In [0056], [0057], the context and state information in a generic format may be transferred from the first device (device A) to the second device (device B) over the connection to a context mobility agent 248 on the second device (device B).
As shown in Fig. 2, [0023], [0025] of Addepalli, the context mobility agent 248 on the second device (device B) is located in memory 240 of the second device (device B). Therefore, Fig. 3, [0032], [0055], [0056], and [0057] of Addepalli teaches the transferring comprises sending the hardware architecture independent format information to the memory accessible by the second type controller and the remaining limitations of claim 2. The rejection has been updated to elaborate upon that which has been cited previously.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113